Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 10/18/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 8, 10 and 17 when taken in the context of the claims as a whole.
At best, newly cited and the prior arts of record, specifically, Farrell (US 2011/0314098 A1) discloses a social network service implemented by one or more computers and accessible to users wherein the social network service may be available to the users through a server on a network that interacts with one of more client devices through a generic web browser or specialized software (FIG. 1 [0025]).  Social network service facilitate automatic remedial actions to facilitate an increase in the level of quantified accumulated interaction between two parties in a relationship, consistent with a quantified interaction goad for a time period wherein the remedial actions are on-screen popup reminders or prompts (FIGS. 5A-5C [0062-0065]).  Each of the users may have a profile or similar representation of himself or herself stored by the social network service and through mutual access to the social network service.  The users may form relationships and communicate with each other through tools provided by the social network service.  The social network service may store a model of each such relationship ([0026]).  Various types of interaction activities tracked by the social network service 
In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8, 10 and 17 as a whole.
Thus, claims 1, 8, 10 and 17 are allowed over the prior arts of record.  Dependent claims 2-4, 9, 11-13, 18, 21-28 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 10/18/2021.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143